Ames, J.
By the terms of the written contract, the defendant Appleton was to furnish the sum of $400 to the business of making the proposed publication; and the other defendant, Little, was to begin the canvass for it without delay. All the orders, which Little should obtain, were to be delivered, as they should be received, to Appleton, and the profits of the business, “ after deducting all expenses thereof,” were to be equally divided between them. That is to say, it was to be a joint enterprise; the orders were to be placed in the hands of Appleton, thereby giving him the control or possession of the proceeds of the business, and the net profits were to be equally divided between them. It is impossible under the rules of law to avoid the conclusion that this “contract constituted a copartnership between the parties, as to third parties, as to the business mentioned therein. This result is according to the decision in several recent cases in this court. Julio v. Ingalls, 1 Allen, 41. Pratt v. Langdon, 12 Allen, 544; 97 Mass. 97. Brigham v. Clark, 100 Mass. 430. Getchell v. Foster, 106 Mass. 42.

Exceptions overruled.